Citation Nr: 1039443	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  09-04 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 2003 to January 2008, 
and was awarded a Combat Action Ribbon for his service in Iraq 
during the Persian Gulf War.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2008 rating decision of the Department of Veterans 
Affairs (VA), St. Petersburg, Florida Regional Office (RO).  The 
Veteran disagreed with such decision and subsequently perfected 
an appeal.   

In April 2010, the Board remanded the TDIU claim to the AMC/RO 
for additional development, including outstanding VA treatment 
records and a VA opinion to determine whether the Veteran's 
service-connected disabilities alone are sufficient to produce 
unemployability.  That development was completed and the case was 
returned to the Board for appellate review.  As will be discussed 
herein, the Board finds that the AOJ substantially complied with 
the April 2010 remand orders and no further action is necessary 
in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) at 30 percent, low back strain at 10 percent, 
tinnitus at 10 percent, and residuals of traumatic brain injury 
(TBI) at 10 percent, for a combined disability rating of 50 
percent.   

2.  The Veteran's service-connected disabilities are not of such 
nature and extent as to prevent him from securing or following 
any substantially gainful occupation.

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a correspondence dated February 2008, the RO provided notice 
to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of information and evidence necessary to 
substantiate his claim for a total (100 percent) rating based on 
his asserted unemployability due to service-connected disability.  
This preadjudicatory notice letter also explained the process by 
which disability ratings are determined and described information 
and evidence that VA would seek to provide, and that which the 
Veteran was expected to provide in support of his claim.  This 
notice fully complies with the applicable regulations and 
governing case law.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), post-service VA 
medical records, post-service private treatment records, and 
statements submitted by or on behalf of the Veteran.  There is no 
indication of relevant, outstanding records which would support 
the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, as requested in the 
April 2010 Board remand, the Veteran was provided with a 
Compensation and Pension Service (C&P) examination opinion dated 
June 2010 regarding whether the Veteran's service-connected 
disabilities alone are sufficient to produce unemployability.  
The examiner reviewed the Veteran's claims folder including 
records relating to his service-connected disabilities, noted all 
current service-connected disabilities, and provided an opinion 
as to whether his service-connected disabilities alone are 
sufficient to produce unemployability.  The examination is fully 
adequate to determine the issue on appeal, and the neither the 
Veteran nor his representative have argued otherwise or has 
indicated that there is any additional relevant evidence from any 
source.  As the AOJ obtained the Veteran's current VA treatment 
records and provided the Veteran with a VA opinion regarding 
whether his service-connected disabilities alone are sufficient 
to produce unemployability, the Board finds that the AOJ 
substantially complied with the April 2010 remand orders and no 
further action is necessary in this regard.  See D'Aries, supra.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
TDIU claim.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the Veteran.

Legal Criteria and Analysis of the TDIU Claim

A TDIU rating requires the presence of impairment so severe that 
it is impossible for the average person to follow a substantially 
gainful occupation.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In 
reaching such a determination, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether a 
veteran is unemployable for VA purposes, consideration may be 
given to his or her level of education, special training, and 
previous work experience, but not to age or any impairment caused 
by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 
4.19 (2010); see also Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992); Faust v. West, 13 Vet. App. 342 (2000).  To warrant a 
TDIU, the record must reflect some factor which takes the 
veteran's case outside the norm of his or her service-connected 
disabilities.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough, as a high rating 
in itself is a recognition that the impairment makes it difficult 
to obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  However, a veteran 
need not show 100 percent unemployability in order to be entitled 
to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 
2001).  

The governing regulations provide that, to qualify for a TDIU, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more.  38 C.F.R. 
§ 4.16(a).  If there are two or more service-connected 
disabilities, at least one shall be rated at 40 percent or more, 
and there shall be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.

Where a veteran's disabilities fail to meet the required 
disability percentages under § 4.16(a), but the evidence shows 
that he is unable to secure employment by reason of his service-
connected disabilities, VA is required to submit his claim to the 
Director of C&P for extraschedular consideration.  38 C.F.R. § 
4.16(b) (2010).  To warrant such a referral, the evidence must 
show that this Veteran is unemployable by reason of his service-
connected disabilities alone.  See also Blackburn v. Brown, 4 
Vet. App. 395, 398 (1993) (in which the United States Court of 
Appeals for Veterans Claims held that entitlement to a total 
disability rating based upon individual unemployability must be 
established solely on the basis of impairment arising from 
service-connected disorders).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, all reasonable doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, service connection is currently in effect for PTSD 
rated as 30 percent disabling, low back strain rated as 10 
percent disabling , tinnitus rated as 10 percent disabling, and 
residuals of TBI rated as 10 percent disabling.  See June 2008 
Rating Decision; June 2009 Rating Decision.  The Veteran's 
combined disability rating is 50 percent.  See June 2009 Rating 
Decision.  Based on these figures, the Veteran's service-
connected disabilities do not meet the percentage requirements 
for establishing TDIU under 38 C.F.R. § 4.16(a) as there is no 
disability rated at 40 percent or more.  Additionally, even if 
one were to consider PTSD, low back strain, tinnitus, and 
residuals of TBI to arise from a single combat etiology, and thus 
one disability for the purpose of TDIU percentage calculations, 
they do not combine to a rating of 60 percent or more.  38 C.F.R. 
§ 4.16a.    

Although the Veteran does not meet the schedular percentage 
threshold, he may still be entitled to a TDIU under 38 C.F.R. 
§ 4.16(b), upon referral for extra-schedular consideration, if 
the evidence shows that he is unemployable due to such 
disabilities.  However, the Board finds that the weight of the 
evidence does not reflect that he is unemployable as a result of 
his service-connected disabilities.  

In this regard, the evidence of record reveals that the Veteran 
has not been employed since his discharge from active duty 
service.  See May 2008 VA Mental Disorders Examination Report.  
However, he reported that he was unemployed because "no one has 
called [him] back" and not because of his service-connected 
disabilities.  Further, although the Board acknowledges that the 
Veteran has complained of back pain and understanding 
conversations when there is background noise which may impair his 
employment (see May 2008 VA Audio Examination Report; May 2008 
Mental Disorders Examination Report), VA examiners, after noting 
the Veteran's medical history including his service-connected 
disabilities, opined that "there is no current occupational 
impediment due to unemployment," and the Veteran can "at least 
engage in light and sedentary activities and does not appear 
unemployable."  See May 2008 VA General Medicine Examination 
Report; June 2010 VA Spine Examination Report.  

Further review of the evidence of record, to include VA 
examinations, outpatient clinical records, and statements 
submitted by or on behalf of the Veteran do not show that he is 
precluded from gainful employment due to his service-connected 
PTSD, low back strain, tinnitus, and residuals of TBI.  In fact, 
although the Veteran is currently unemployed, the evidence 
establishes that this status is due to his ability to actually 
find employment (see May 2008 VA Mental Disorders Examination 




(CONTINUED ON NEXT PAGE)



Report; May 2008 VA General Medicine Examination Report; June 
2010 VA Spine Examination Report), not his capacity for obtaining 
employment, specifically the effects of his service-connected 
PTSD, low back strain, tinnitus, and residuals of TBI in securing 
and following a substantially gainful occupation.  See Van Hoose, 
supra. at 363.  

Accordingly, there is no basis to refer the case to the C&P 
Director for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  As the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  See Gilbert, supra. at 54-58.  A TDIU is not warranted in 
this instance. 


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


